Citation Nr: 1813040	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, the Veteran and his wife testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that all three issues on the title page of this decision were denied in the aforementioned April 2016 rating decision.  The Veteran was notified of this decision in May 2016 but he limited his May 2016 notice of disagreement to the TDIU issue.  However, in subsequent VA Form 9s received by VA in July 2016 and July 2017, he continued to make arguments regarding the underlying ratings assigned for his PTSD and hearing loss, which resulted in the RO addressing those issues in an August 2017 supplemental statement of the case (SSOC).  In issuing the SSOC, the RO treated the claims as if an appeal had been properly initiated.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), it was the observation of the United States Court of Appeals for Veterans Claims (Court) that, "[A] veteran is entitled to expect that VA means what it says."  Id. at 47.  Accordingly, the Board finds that the Veteran's present appeal for the increased rating issues stems from the May 2016 notification letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The PTSD issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the January 2018 Board hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for bilateral hearing loss.

2.  The Veteran's service-connected PTSD, bilateral hearing loss and tinnitus render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regarding the hearing loss issue, the Veteran has withdrawn this issue, as discussed below.  No further discussion of VA's duty to notify and assist is necessary. 

Regarding the TDIU issue, the award of a TDIU herein represents a complete grant of the benefit sought on appeal.  No discussion of VA's duties to notify and assist is necessary.

II.  Increased Rating for Bilateral Hearing Loss 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

During the January 2018 Board hearing, the Veteran withdrew from appellate consideration the issue of entitlement to a rating in excess of 50 percent for bilateral hearing loss.  See 38 C.F.R. § 20.204 .

Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C. § 7105.

III.  TDIU

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected disabilities are: PTSD, rated 70 percent; bilateral hearing loss, rated 50 percent; and tinnitus, rated 10 percent.  His combined disability rating has been 90 percent since January 6, 2014.  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14(a) for the entire period of the appeal. 

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.  A February 2016 Veteran's Application for Increased Compensation Based on Unemployability notes that the Veteran last worked full-time as an engine operator for a fire department in January 1994.  The Veteran reported that he had graduated from fire fighter academy and had obtained his GED.  He noted that hearing loss is considered a hazard in firefighting.

In an August 2014 statement, the Veteran's former employer noted that the Veteran retired from the fire department in 1993 .  It was noted that the Veteran had missed work because of his PTSD and a heart disability. 

A VA vocational rehabilitation counseling record, narrative report, completed in February 2016 recounts the Veteran's request VA vocational rehabilitation and employment services for independent living services.  After an assessment of the his disabilities, the vocational rehabilitation counselor determined that the current reasonable feasibility criteria were not met.  In reaching this determination, the vocational rehabilitation counselor noted that the Veteran was impaired by both service-connected and nonservice-connected disabilities.  With respect to the Veteran's service-connected disabilities, it was specifically stated that they "contribute[d] in substantive part to the impairment of employability," as they impaired his mental, emotional, and physical capabilities to work.  

An April 2016 VA PTSD Disability Benefits Questionnaire (DBQ) notes the Veteran's complaints of confusion and memory problems.  He had difficulty recalling things he used to know, like how to use a washing machine.  He also reported seeing movement in his peripheral vision when things are quiet.  The examiner noted that the Veteran had less motivation to do things and was fatigued.  The examiner further noted that the Veteran had trouble generating the words he wanted to use.  He also became disoriented to place at times. 

An April 2016 VA Hearing Loss and Tinnitus DBQ notes that the Veteran's hearing loss has negative effects on his sedentary and physical activities.  The Veteran stated that as a firefighter it was imperative to hear commands and to hear fellow firefighter.  He also stated that he had difficulty hearing in a noisy environment.  He feared for his safety because he could not focus on cues in his environment to help him.  Additionally, in quieter environments (such as a meeting at work), he had difficulties with background noise and lip reading.  He has trouble hearing when talking on the phone.  The Veteran reported that this caused stress, and forced him to retire early because of his hearing loss issues and PTSD.  The Veteran stated that it was placed in his employment file prior to retiring that his hearing loss posed a safety issue to him and to others.  

During the January 2018 Board hearing, the Veteran testified that he no longer drives because after a while he does not recognize where he is.  His wife testified that he no longer wants to be around people.  She stated, "I have to push him, push him, and push him to do anything.  I mean absolutely anything."  

The Board acknowledges that the Veteran has nonservice-connected disabilities, including a serious heart disability.  However, the severity of the Veteran's service-connected hearing loss and PTSD (as described above) is such that he is unable to secure and follow a substantially gainful occupation because of these disabilities.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD and bilateral hearing loss render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted.  See 38 U.S.C. § 5107(b); Gilbert 1 Vet. App. at 53-56.


ORDER

The appeal with respect to the issue of entitlement to a rating in excess of 50 percent for bilateral hearing loss is dismissed.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Increased Rating for PTSD

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected PTSD in April 2016.  However, during the January 2018 Board hearing, the Veteran's testimony suggested that his PTSD had worsened since that examination, further suggesting that a new examination is necessary to determine the current severity of his disability.  38 C.F.R. § 3.327 (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Furthermore, during the January 2018 Board hearing, the Veteran indicated that he would be submitting a January 2018 letter from his doctor regarding his PTSD symptoms.  This letter has yet to be associated with the electronic record.  On remand, the AOJ should obtain this letter along with updated treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected PTSD, to include both VA and private records.  Specifically, the January 2018 letter from the Veteran's doctor, as noted in the January 2018 hearing transcript, should be obtained for the record.

2.  After all available records are obtained for the record, afford the Veteran a VA examination to determine the current nature and severity of the service-connected PTSD.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The claims folder must be made available to the examiner.  The examiner should, in particular, identify all current manifestations of the Veteran's PTSD-and discuss symptoms and the current degree of occupational and social functioning associated with this disorder.  The rationale for all opinions offered must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


